Citation Nr: 1735879	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine with spondylosis prior to May 16, 2017, and to a rating in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to February 1974, with additional service in the Army National Guard of Alabama until he retired in April 2005.  

This matter initially comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was afforded a personal hearing before a Decision Review Officer (DRO) in May 2009 and a transcript thereof is on file.  

In May 2011 the Board remanded claims of service connection for residuals of a neck injury and for residuals of a spinal and back injury for evidentiary development.  At that time the Board noted that an October 2007 statement, in which the Veteran reported that he was unable to maintain a job because of the injuries he received in-service, was construed to be an implicit claim for a TDIU rating.  That claim was referred to the RO for appropriate action.  The Board again remanded this case in November 2011 for evidentiary development.  

An April 2012 Board decision denied service connection for residuals of a neck injury and for residuals of a spinal and back injury.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Memorandum Decision, vacated the April 2012 Board denial and remanded the claims to the Board.  Subsequently, in May 2014 the Board again remanded those service connection claims.  

In a February 2016 rating decision, which was issued in March 2016, the RO granted service connection for DJD of the cervical spine with spondylosis and assigned a 20 percent evaluation, effective October 24, 2007, date of receipt of claim. 

In December 2016 the Board denied claims for service connection for residuals of a spinal and back injury.  At that time it was noted that the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in April 2016, disagreeing with the initial 20 percent rating assigned for DJD of the cervical spine with spondylosis and that although a statement of the case (SOC) had not yet been issued, according to the Veterans Appeals Control and Locator System, the claim was still being developed by the Agency of Original Jurisdiction (AOJ or RO).  As a result, the Board declined jurisdiction over this issue until such time as an appeal to the Board is perfected.  

A June 24, 2017 rating decision granted an increase for cervical DJD with spondylosis from the initial 20 percent rating to 30 percent, effective May 16, 2017 (date of official rating examination).  An SOC was issued on June 24, 2017 as to this issue and the appeal was perfected by a letter, dated July 21, 2017, from the Veteran's attorney together with VA Form 9, Appeal to the Board.  It was requested that the cervical spine disorder be rated in excess of 20 percent from October 24, 2007 to May 16, 2017, and in excess of 30 percent thereafter, to include a separate evaluation for radiculopathy, and entitlement to a TDIU rating.  

Also in the December 2016 Board decision it was noted that in January 2012 the Veteran filed a claim for service connection for arthritis, degenerative arthritis disease; hypertension; diabetes mellitus; major depressive disorder; and posttraumatic stress disorder (PTSD).  At the time of the 2016 Board decision those claims had not been adjudicated.  

The Veteran's attorney stated in a March 22, 2017 letter that the Veteran was not claiming PTSD but only a major depressive disorder, as due to his orthopedic conditions for which service connection was claimed.  

A June 2017 rating decision denied those claims for service connection and an NOD dated June 29, 2017, was filed as to those actions.  A July 11, 2017 RO letter acknowledged receipt of that NOD and stated that there would be an attempt to resolve the disagreement through the Post-Decision Review Process, as a part of which the Veteran had elected to have a DRO assigned to his case, and if not resolved an SOC would be issued.  However, as yet, no SOC has been issued addressing those matters.  

Typically, when there has been an RO adjudication of a claim and a NOD has been filed thereto, the appellant is entitled to an SOC, and the RO's failure to issue an SOPC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect to these issues, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.  

The Veteran appealed the Board's December 2016 denial of service connection for residuals of a spinal and back injury.  However, as yet, the Court has not rendered a decision.  Additionally, the December 2016 Board decision remanded the claim for a TDIU rating because the Veteran's only service-connected disorder was cervical DJD with spondylosis as to which he had a pending NOD as to the March 2016 rating decision that assigned an initial 20 percent rating for such disability.  The outcome of the increased rating claim could potentially affect his entitlement to a TDIU rating and, so, these claims were inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The case has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

An April 2012 NOD initiated an appeal of a March 2012 rating denying entitlement to a TDIU rating, and after an October 2014 SOC as to that matter, in the October 16, 2014, VA Form 9, Appeal to the Board, perfecting that appeal as well as in an accompanying letter from his then attorney, K. Lavan, it was requested that the Veteran be afforded a videoconference hearing.  In subsequent correspondence from the Veteran and his current attorney, received in November 2016, the request for a hearing was withdrawn.  

The Board notes that in VA Form 21-52, received on May 23, 2005, the Veteran indicated, on page 1, that he was claiming compensation.  He also filled out information as to a claim for pension benefits.  He specifically referred to cervical spondylosis.  He was notified by letter in November 2005 that a claim for pension benefits was denied and he did not appeal that decision.  However, from the record it does not appear that a claim for compensation for cervical spondylosis was adjudicate until following the receipt on October 24, 2007 of a claim for that disability.  This claim for service connection was initially denied in June 2008 and the RO reaffirmed that denial in an October 2008 rating decision, following which an appeal was initiated by filing an NOD in October 2008.  That claim remained in appellate status until service connection was granted by a February 2016 rating decision for cervical DJD with spondylosis and assigned an initial 20 percent disability rating, all effective October 24, 2007.  This appeal stems from an NOD as to the assignment of the initial 20 percent rating.  However, that NOD did not address the matter of whether service connection, and a compensable disability rating, should have been assigned prior to October 24, 2007.  On the other hand, more than one year has elapsed since the March 9, 2016 notification of the February 2016 rating decision.  Nevertheless, this matter is drawn to the attention of the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to May 16, 2017, the Veteran's DJD of the cervical spine with spondylosis was not manifested by cervical spine flexion to 15 degrees or less or by ankylosis of the cervical spine which was in a favorable or unfavorable position.  


2.  Since May 16, 2017, the Veteran's DJD of the cervical spine with spondylosis was not manifested ankylosis of the cervical spine which was in a favorable or unfavorable position; or by unfavorable ankylosis of the entire spine.  

3.  The Veteran's service-connected DJD of the cervical spine with spondylosis does not present an exception or unusual disability picture.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for DJD of the cervical spine prior to May 16, 2017, and to a rating in excess of 30 percent thereafter are not met.  38 U.S.C.A. § 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5237, 5238, 5239, and 5242 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by as to the claim for service connection for a cervical spine disorder by letters of January 2008 and March 2013 RO letter (and in the latter the Veteran was erroneously informed that his prior denials in June and October 2008 were final, when in fact the Veteran timely initiated an appeal which remained pending until the February 2016 rating decision granted service connection).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran's service records are on file, as are relevant private clinical records, VA clinical records, in addition to records of the Social Security Administration (SSA). 

The Veteran testified before a DRO at a May 2009 hearing but, as relevant herein, at that time his testimony address entitlement to service connection for residuals of a neck injury and he did not render testimony as to the severity of that condition for rating purposes.  

The Veteran has been afforded VA examinations of his cervical spine in June 2011, December 2011, November 2014, and an official rating examination in May 2017.  Although the attorney has noted that at the time of the May 2017 examination the Veteran's records were not reviewed, it has not been alleged that this in any manner adversely affected any opinion reached, including that the Veteran did not have intervertebral disc syndrome (IVDS).  Also, none of the other examinations are alleged to have been inadequate.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, there is no such challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Moreover, other than the 2017 examination, at the time of the 2011 and 2014 examinations the Veteran's records were reviewed.  There is no significant contradiction in the findings or opinions yielded by these examinations.  In some cases an examiner should review medical records available in order to assure a fully informed examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993)).  However, the Court has never decided that in every case, a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis.  Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (finding that a review of a claims file would not have changed objective findings yielded in an examination for an increased rating claim).  Here, the medical matter revolved primarily around objective clinical findings, including whether the Veteran has IVDS.  Although the examiners in 2011 did not specifically comment on whether the Veteran had IVDS, the 2014 and 2017 examiners specifically reported that the Veteran did not have IVDS.  

In contrast, the Veteran's attorney has submitted a report from a Board Certified Orthopedic Surgeon in favor of the claim for an increased rating for the service-connected cervical DJD with spondylosis.  That physician reviewed the Veteran's records and conducted a telephonic interview of the Veteran.  Significantly, however, there was no actual physical examination by which the physician could compare the information obtained from the record and the Veteran's telephone interview with any findings on an actual physical examination.  This is significant because other evidence of record indicates that the Veteran's subjective complaints have not always been in keeping with objective findings.  In any event, the relative weight to be given this private medical evaluation will be discussed below.  

Also, while there have been prior remands in this case, in 2011 and 2014, these addressed the claim for service connection for cervical spine disability.  There has been no remand addressing the claim for an initial higher rating for that disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).   

Background

Records of Dr. Kirkpatrick show that in March 1996 there was a diagnosis of cervical spondylosis with degenerative disc disease (DDD) and neck pain.  In May 1996 the Veteran's neck pain sometimes radiated to the right shoulder but later that month it was noted that an MRI was predominantly normal, with wear and tear changes, but there was no significant neurologic compression.  It was explained to the Veteran that Dr. Kirkpatrick did not know what his diagnosis was but that it did not appear to be anything dangerous.  The actual report of the May 1996 cervical MRI shows mild narrowing from C3-4 through C6-7 but no disc herniation.  

Associated with SSA records is a report of an August 2005 evaluation by Dr. Zaremba in which it was noted that the Veteran complained of neck pain, and also low back which radiated.  He had had a diagnosis of a Parkinson-like syndrome in the past.  A review of systems noted that he had radicular pain down the legs.  On examination neck motion was limited, with flexion to 20 degrees and rotation to about 20 degrees causing pain.  He had difficulty abducting the arms to greater than 100 degrees over his head due to pain.  His gait was antalgic and somewhat limping, favoring the right leg.  The diagnoses were DDD of the cervical and lumbosacral spine, with limitation of motion of the neck and radicular pain, as well as lower lumbar radicular pain, and a Parkinson-like tremor.  

Also associated with SSA records is a report of a September 2005 Report of Contact by Dr. Stevenson which states that the Veteran had limited neck motion due to pain but had full range of motion of the shoulders, and had an antalgic gait, favoring the right leg but that there was no objective evidence to explain these limitations.  The objective findings did not support the limitations displayed by the Veteran at the examination.  His activities of daily living were not significantly limited, being able to do yard work for an hour and household chores.  Objective findings did not support an impairment that significantly restricted function.  The Veteran's statements were partially credible.  

Also associated with SSA records is an undated record from Dr. Davis that the Veteran had diabetes, hypertension, gastroesophageal reflux disease (GERD), obstructive sleep apnea, degenerative joint disease (DJD), and mitral valve prolapse.  

A December 2006 SSA letter informed the Veteran of a fully favorable decision.  

At a May 2009 hearing before a Decision Review Officer (DRO) the Veteran rendered testimony in support of a claim for service connection for residuals of a neck injury.  He testified that from 1974 to 1995 he had had several injuries.  However, he did not render testimony addressing the then current severity of cervical spine pathology or any particular signs or symptoms thereof.  

On VA examination in June 2011 the Veteran's medical records were reviewed.  He reported that he had had chronic neck pain since inservice injuries which had progressively worsened.  He took medication and used a TENS unit as needed, with a good response.  He had a history of numbness and paresthesias which the examiner reported were unrelated to the neck disability and were due to the Veteran's having been insulin dependent for diabetes mellitus for 6 years.  He also had complaint and unremitting cervical spine pain on a daily basis which was severe and constant.  There was no radiation of pain.  There were no incapacitating episodes due to spinal disease.  He was able to walk 1/4 of a mile and did not require any assistive devise or aids.  

On physical examination the Veteran's posture was stooped.  His head position was normal and there was symmetry of appearance.  His gait was normal.  There was no gibbus, kyphosis, lumbar flattening, reverse lordosis, listing or scoliosis.  There was no cervical spine ankylosis.  As to the cervical sacrospinalis muscle there was no spasm, atrophy or weakness but there was guarding and tenderness, as well as pain with motion to the right but none on motion to the left.  There was no spasm, tenderness or guarding of such severity as to result in abnormality of gait or spinal contour.  On measuring active cervical motion, flexion was to 29 degrees, extension was to 28 degrees, left lateral bending was to 16 degrees, left lateral rotation was to 35 degrees, right lateral bending was to 19 degrees, and right lateral rotation was to 38 degrees (for a total combined range of motion of 165 degrees).  There was objective evidence of pain following repetition of motion but there was no additional limitation of motion after three repetitions of motion.  Reflexes in the upper extremities were all normal at 2+, bilaterally.  Sensation to vibration, position, pain or prick, and light touch was normal in each upper extremity and there was no dysesthesias.  Strength at the elbows and wrists was normal, bilaterally.  

The examiner stated that the Veteran had "obvious" diabetes mellitus related neuropathy affecting the toes and forefeet, bilaterally.  X-rays revealed marginal anterior osteophytes arising from the C5 and C6 vertebral bodies and bilateral facet hypertrophy but the intervertebral disc spaces were within normal limits.  The radiological impression was mild degenerative cervical spine changes without acute abnormality.  

It was noted that the Veteran had not been employed since his military service, having retired in 2005, being eligible by virtue of age or duration of work.  The pertinent diagnosis was degenerative arthrosis of the cervical spine.  As to his cervical spine, there were no effects on the usual occupation or resulting work problems.  As to the effects on usual daily activities there was increased pain with any activity involving turning of the head and neck.  

As to his degenerative arthrosis and DDD of the lumbar spine, and as to his usual daily activities, the Veteran no longer performed any lifting, pushing or pulling activities.  He no longer did lawn work.  He could not stand in one place to perform any activity for more than a few minutes.  

On VA examination in December 2011 it was reported that the Veteran had diagnoses of DDD of the thoracolumbar and cervical spinal segments.  As reflected in an opinion relative to the claim for service connection, the Veteran's records were reviewed.  The Veteran reported having had neck pain since the 1970s.  He related having daily, constant and severe neck pain which was worse when the neck was in certain positions and movements.  The pain was alleviated with rest, avoidance of activities, and medication.  He denied having incapacitating flare-ups which required admissions or procedures in the past year.  (Parenthetically, the Board notes that the February 2011 Supplemental Statement of the Case (SSOC) (addressing service connection for residuals of a neck injury) inadvertently reported the range of motion studies of the Veteran's thoracolumbar spine as being the range of motion of his cervical spine).  

On examination the Veteran had pain on all movements of the cervical spine.  Cervical flexion was to 25 degrees, extension was to 20 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 10 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 20 degrees (for a total combined range of motion of 130 degrees).  He was able to perform three repetitions of motion and after such motions there was no change in his range of flexion, extension or right and left lateral flexion but right lateral rotation was to 40 degrees and left lateral rotation was to 25 degrees (with right lateral rotation having increased by 15 degrees and left lateral rotation having decreased by 15 degrees, with no change in the overall combined range of motion of 130 degrees).  It was reported that the Veteran had functional loss or impairment of the cervical spine consisting of limitation of motion, weakened movement, excess fatigability, painful movement, and interference with sitting, standing and/or weight-bearing.  He had localized tenderness or pain to palpation but no guarding or muscle spasm.  Strength in the elbows, wrists, and finger abduction was normal at 5/5, bilaterally.  Triceps and brachioradialis deep tendon reflexes were normal at 2+.  Sensation to light touch was normal in the shoulders, inner and outer forearms, and the hands and fingers.  It was reported that the Veteran did not have any radicular pain or other signs or symptoms of radiculopathy, and that he did not have intervertebral disc syndrome (IVDS).  The results of the June 2011 X-rays were repeated and it was noted that X-rays had documented cervical arthritis but there was no vertebral fracture.  The examiner stated that the cervical spine disorder impacted on the Veteran's ability to work because employment of a physical nature would be affected.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in March 2012 the Veteran reported having last worked in April 2005, as a technician for the Alabama Army National Guard.  He reported that he had left that job because of his disability (which were not specified) but had not tried to obtain employment since then.  He had four years of high school education.  

On VA examination in November 2014 the Veteran's claim file was reviewed.  It was reported that he had a diagnosis of degenerative arthritis of the cervical spine with spondylosis.  The Veteran related having had chronic and daily neck pain for the past 10 years.  He reported that flare-ups impacted function of the cervical spine and that he had daily flare-ups and could not cut his grass or do any heavy lifting.  

On physical examination the Veteran had pain on all motion of the cervical spine.  Cervical flexion was to 35 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees (for a total combined range of motion of 230 degrees).  He was able to perform three repetitions of such motions and his range of motions of motion remained unchanged.  The examiner reported that the Veteran had functional loss or impairment of the cervical spine with contributing factors being limitation of motion and pain on motion.  The Veteran had localized tenderness or pain on palpation of the cervical spine or soft tissue but had no muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Strength was normal, at 5/5, at the elbows, wrists, and flexion and abduction of the fingers, bilaterally.  Deep tendon reflexes were all normal in the upper extremities.  Sensation to light touch was normal in the upper extremities except for a reported decreased in sensation of the in the C6 - C8 dermatomes on the right, i.e., the right hand and fingers.  The examiner reported that the Veteran had no radicular pain or other signs or symptoms of radiculopathy in the left upper extremity but in the right upper extremity he had severe intermittent pain, moderate paresthesisas and/or dysesthesias, and moderate numbness.  However, the examiner further stated that the Veteran did not have radiculopathy in either upper extremity.  Also, there was no ankylosis of the cervical spine.  There was no neurologic abnormality related to the cervical spine, e.g., bowel or bladder problems due to cervical myelopathy.  Moreover, the examiner specifically stated that the Veteran did not have IVDS of the cervical spine.  He did not use any assistive device(s) as a normal mode of locomotion.  

The examiner reported that imaging had confirmed arthritis, i.e., DJD, but there was no vertebral fracture with loss of 50 percent or more of body height.  The examiner further remarked that, from a review of the records, a February 2014 report from Dr. B. F. H. indicated a diagnosis of cervical brachial neuritis/radiculitis.  However, it was also specifically noted that electrodiagnostic studies, electromyography and nerve conduction velocity studies in 2014 had some technical limitations but there was no evidence of radiculopathy or neuropathy in the right upper extremity.  The examiner stated that the cervical spine disorder did not impact the Veteran's ability to work.  With respect to functional limitations during flare-ups, the examiner stated that it was not feasible to render an opinion because this would rely on subjective data and, thus, the examiner would be resorting to mere speculation in rendering such an opinion.  However, the examiner also opined that the Veteran's DJD of the cervical spine with spondylosis was at least as likely as not incurred in or cause by inservice injury, event or illness.  

An October 2016 letter from the Veteran's attorney enclosed a report of an evaluation by Dr. Frigon, a Board Certified Orthopedic Surgeon, who had reviewed the Veteran's entire claim file and conducted a telephonic interview in September 2016.  The Veteran's clinical history was reported and included a 1987 complained of pain and stiffness radiating from the base of the neck into the right arm, as well as a complained of right hand numbness.  There was a 1988 diagnosis of cervical brachial neuritis and radiculitis.  He was given a physical profile in 1995 for cervical spondylosis with DDD.  A 2005 military retention examination noted diagnoses which included diabetes mellitus and cervical spondylosis with DDD.  

It was also noted that on evaluation in 2005 by Dr. Zaremba for low back and neck pain it was reported that the Veteran's neck and back pain were impacting his ability to function. With repetitive activity or prolonged activity the pain would get to 8 to 9 on a scale of 10 and he would have to discontinue his activity.  He had radicular pain down his legs, worse on the right than the left. His right knee would give way.  On physical examination it was noted he had chronic low back and neck pain usually on a level of 5 to 6 out of 10.  His gait was antalgic and somewhat limiting. He favored his right leg. He was unable to squat or heel/toe walk. His reflexes were hypoactive but equal. His seated leg raise was painful at 30 degrees.  He did not move his neck or back easily. He was diagnosed with lumbar and cervical DDD with radicular pain.  The Veteran was awarded Social Security Administration (SSA) disability benefits in 2007.  The results of past VA examinations were reported.  

Dr. Frigon reported that during a September 2016 telephonic interview the Veteran reported that he continued to have flare-ups of both back and neck pain that limited his activity.  His low back pain is worse with any activity and radiates to both lower extremities all the way to the feet.  He had pain and numbness in both feet with tingling and occasional falls.  He occasionally used a cane but frequently could use the cane because of weakness in his upper extremities.  He stated he has to move very slowly.  He related that his back had good days and bad days.  His neck pain radiated to both hands with weakness and trouble handling things.  He could not perform his activities of daily living.  His neck pain also flared up one to two times per week to the point that he could not function.  He was able to get by because he had good family support.  He received all his treatment from the VA facility where he had received physical therapy.  Approximately two years ago he was weaned off narcotics by the VA and now only took Tramadol for his pain.  

It was noted that the 2014 VA examination had reported that an EMG/nerve conduction velocity study of December 1, 2014 showed no evidence of radiculopathy or neuropathy in the right upper extremity.  At that examination he had had localized tenderness to palpation of the cervical spine.  He was diagnosed with degenerative arthritis of the cervical spine.  His back stayed flexed to 20 degrees and he ambulated with a limp which he reported was due to bilateral hip pain.  He also had pain and muscle spasm of the thoracolumbar spine and was diagnosed with degenerative arthritis of the thoracolumbar spine.  

It was reported that in the Veteran's affidavit dated March 2, 2016 he reported that he currently took Tramadol for his back and neck pain.  His pain level varied from 7 to 8 on a good day up to 10 on a bad day.  

With respect to the appropriate disability rating for the cervical spine disability since 2007 Dr. Frigon reported the appropriate diagnosis was chronic cervical DDD with radiculopathy to both upper extremities, dating back to a 1974 injury, since which he had had consistent, well-documented complaints of progressively worsening neck pain with weakness and loss of sensation in both upper extremities.  He had had frequent exacerbations of his neck and upper extremity symptoms to the point that he was unable to function at all.  In the interview the Veteran described these exacerbations as occurring approximately one day per week dating back to 2005.  This contention was supported by the medical records from that time, specifically visits to Drs. Kirkpatrick and Zaremba in August 2005.  Dr. Kirkpatrick had noted global decrease in sensation of the right arm and right leg.  Cervical spine X-rays had revealed osteophytes at the lower levels.  Dr. Zaremba noted that the Veteran's neck and back pain were impacting his ability to function.  With repetitive activity or prolonged activity the pain would get to 8 to 9 on a scale of 10 and he would need to discontinue his activity.  On physical examination he had chronic neck pain usually on a level of 5 to 6 on a scale of 10.  These findings support the Veteran's contention that his neck pain has caused disabling exacerbations back to 2005.  

Dr. Frigon further stated that the Veteran's contention of incapacitating exacerbations was also confirmed by ongoing records including the 2011 VA examinations.  The June 2011 VA examiner diagnosed degenerative arthritis of the cervical spine with resulting neck pain.  The pain was increased with any activity involving head and neck turning.  He could no longer lift, push, pull, perform long work, or stand in one place to perform any activity for more than a few minutes.  The December 2011 VA examiner diagnosed cervical spine DDD and the symptoms included less than normal movement with weakness and excess fatigability.  He had pain on movement and the pain interfered with his ability to sit, stand, or walk.  He was unable to perform employment of a physical nature.  

Dr. Frigon found that the documentation was all consistent with frequent incapacitating exacerbations dating back to at least 2007.  The appropriate VA disability rating dating back to at least October, 2007 and the severity of the Veteran's neck condition was best represented by incapacitating episodes.  Given the description of the incapacitating episodes this formula best described his condition as of October, 2007, rather than a range of motion rating.  A medically appropriate description of incapacitation was the inability to perform activities of daily living.  A definition that incapacitation requires bedrest prescribed by a physician was medically inappropriate because prolonged bedrest would not be within the standard of care and treatment for a chronic lumbar condition.  It was at least as likely as not that the Veteran's 20% rating from October 2007 did not accurately represent the severity of his neck disability from that time.  Given a medically appropriate definition, it was Dr. Frigon's opinion that it was at least as likely as not that this would correspond to a rating consistent with incapacitating episodes having a total duration of over six weeks during a twelve month period starting at least in October 2007. 

Dr. Frigon further opined as to the etiology of the Veteran's low back disability and concluded that the documentation was all consistent with frequent incapacitating exacerbations dating back to at least 2007 and supported the Veteran's current claims.  The appropriate VA disability rating dating back to at least October 2007 for the severity of his back condition was best represented by incapacitating episodes.  Given the description of his incapacitating episodes this formula best described his condition as of October 2007, rather than a range of motion rating.  A medically appropriate description of incapacitation was the inability to perform activities of daily living.  A definition that incapacitation requiring bedrest prescribed by a physician was medically inappropriate because prolonged bedrest would not be within the standard of care and treatment for a chronic lumbar condition.  Given a medically appropriate definition, it was Dr. Frigon's opinion that it was at least as likely as not that this would correspond to a rating consistent with incapacitating episodes having a total duration of over six weeks during a twelve month period starting at least in October, 2007. 

Under the heading addressing an ability to secure substantially gainful employment and unemployability, Dr. Frigon reported that the Veteran had worked for 34 years as a mechanic which was a medium to heavy occupation.  He had no additional formal education and no transferable skills for a sedentary occupation.  Even if he did have transferable skills, the physical limitations resulting from his orthopedic conditions would preclude him from unskilled sedentary employment.  Sedentary work was defined in the Dictionary of Occupational Titles as work that involves exerting force up to 10 pounds occasionally or negligible amount of force frequently to lift, carry, push, or pull.  Although a sedentary job involved significant sitting, a certain amount of standing or walking may be necessary to carry out job duties.  Jobs were sedentary if walking and standing were performed occasionally and all other sedentary criteria were met.  Dr. Frigon then indicated that the June 2011 VA examination reportedly found that the Veteran could no longer lift, push, pull, perform long work, or stand in one place to perform any activity for more than a few minutes.  The Veteran's self-described limitations, and his limitations documented in the record for standing, walking, bending, and lifting rendered him unable to meet the physical requirements of even sedentary employment.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in December 2016 the Veteran reported having last worked in February 2005 as a mechanic instructor with the Alabama Army National Guard.  He had not tried to find employment since then.  He had left that job due to his disability.  He had four years of high school education.  

On official examination in May 2017 the Veteran's medical records were not reviewed.  He was noted to have a diagnosis of DJD of the cervical spine with spondylosis.  He was right handed.  He reported having flare-ups of his cervical spine described as stiffness and pain.  He reported having function loss or impairment consisting of decreased range of motion due to stiffness and pain.  

On physical examination there was evidence of pain on passive range of motion testing of the cervical spine and there was objective evidence of pain on non-weight bearing testing of the neck.  On active motion testing flexion was to 30 degrees, extension was to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 50 degrees, and left lateral rotation was to 50 degrees (for a total combined active range of motion of 220 degrees).  It was reported that active range of motion testing yielded abnormal results and that limited motion contributed to functional loss.  There was pain in all planes of active motion and pain caused functional loss.  There was no objective evidence of tenderness or pain on palpation of the joints or associated soft tissue of the cervical spine.  There was no guarding or muscle spasm of the cervical spine.  

The Veteran was able to perform at least three repetitions of motion, after which there was additional loss of range of motion, with flexion being to 25 degrees, extension to 25 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 45 degrees, and left lateral rotation was to 45 degrees (for a total combined active range of motion of 190 degrees).  Factors which caused functional loss were pain and lack of endurance.  With respect to repetitive use over time the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also reported that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  

The examiner reported that factors that caused functional loss were pain and lack of endurance and the examiner described this in terms of additionally limited motion, with flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees (for a total combined active range of motion of 160 degrees).  The examiner was not conducted during a flare-up, but even so the examination results were medically consistent with the Veteran's statements describing functional loss during a flare-up.  Also, it was noted that pain, weakness, fatigability or incoordination significantly limited functional ability during a flare-up, and the factors that caused this functional loss were pain and lack of endurance.  The examiner described this in terms of additionally limited motion, with flexion to 15 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 35 degrees (for a total combined active range of motion of 130 degrees).  The examiner noted that limited cervical motion was a factor contributing to disability.  

On further examination muscle strength testing was normal at the elbows, wrists, and on finger flexion and abduction, bilaterally.  There was no muscle atrophy.  Deep tendon reflexes were normal in both upper extremities.  Sensation to light touch was normal in both upper extremities.  The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the cervical spine.  The Veteran had no other neurologic abnormalities or findings related to the cervical spine, e.g., bowel or bladder problems due to cervical myelopathy.  The examiner specifically reported that the Veteran did not have IVDS.  He did not use any assistive device as a normal mode of locomotion.  The examiner reported that the cervical spine disability impacted the Veteran's ability to work because of pain, stiffness, and difficulty with prolonged bending or heavy lifting.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A disability rating must include consideration of the functional impairment as to the ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  


Spinal Ratings

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5242) but degenerative disc disease (DDD), i.e., IVDS is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching of the spine.  The disabilities rated under this General Rating Formula include lumbosacral or cervical strain (DC 5237) and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

The General Rating Formula for Diseases and Injuries of the Spine provides that as to ratings for the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note 4 provides that Round each range of motion measurement to the nearest five degrees.

Note 3 to the General Rating Formula for Diseases and Injuries of the Spine provides that in exceptional cases, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, an examiner may state that, the range of motion of the spine should be considered normal, even though it does not conform to the normal range of motion stated in Note (2).  Provided that in such a case there is an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note 6 provides that the thoracolumbar and cervical spinal segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

Under 38 C.F.R. § 4.71a, DC 5243 for rating IVDS, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes.  The criteria direct that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115" as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.124a.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  

Ratings for impairment of nerves of the upper extremities range from a noncompensable rating to a maximum (for complete paralysis of all upper radicular nerves) of 90 percent, depending upon whether the dominant or nondominant upper extremity is affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.7; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that the Veteran's attorney, by citing to the report of Dr. Frigon, offers a different definition for an incapacitating episode and, thus, offers a different rule or method for evaluating impairment due of IVDS.  That is, rather than such an episode requiring bedrest prescribed by a physician, the proposed definition, and thus legal standard, should be an inability to perform the activities of daily living.  In this regard, the Board has considered Dr. Frigon's statement that such a definition is in better keeping with a proper standard of medical care and treatment.  

However, 38 C.F.R. § 19.5 provides that the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C. § 7104(c).  

Accordingly, the Board must reject the definition of incapacitating episodes proposed by Dr. Frigon and, if it is found that a rating based thereon is proper, is bound by the definition thereof which is set forth in Note 1 to the Formula for Rating IVDS.  

Similarly, in addressing an ability to secure substantially gainful employment and unemployability, Dr. Frigon cited to the Dictionary of Occupational Titles in defining "sedentary."  Likewise, the Veteran's attorney stated that SSA also uses this definition in determining total disability claims.  However, while not irrelevant in the context of a claim for an increased rating and particularly as to an extraschedular rating, this is a matter of greater relevance and for consideration in the context of a claim for a TDIU rating.  But, in this case, the claim for a TDIU rating is not addressed herein and, for reasons explained, is being remanded.  

An initial rating in excess of 20 percent for cervical DJD to May 16, 2017

To be entitled to a schedular rating in excess of 20 percent prior to May 16, 2017, the Veteran must have had cervical spine flexion which was to 15 degrees or less, or unfavorable cervical spine ankylosis, for a 30 percent disability rating; or unfavorable ankylosis of the entire cervical spine, for a 40 degrees disability rating; or unfavorable ankylosis of the entire spine, for a 100 percent disability rating.  

In this case, there is no competent clinical evidence that the Veteran has ever had ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.  Similarly, the evidence shows that flexion of his cervical spine prior to May 16, 2017 was not to 15 degrees or less.  

Moreover, no examiner has explained that the ranges of motion displayed by the Veteran was other than the prescribed normal cervical spine ranges of motion set forth in Note 2 to the General Rating Formula for Diseases and Injuries of the Spine and due to either age or body habitus or neurological disease.  See Note 3 to the General Rating Formula for Diseases and Injuries of the Spine.  

Thus, prior to May 16, 2017, the Veteran was not entitled to a schedular rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered the statement by Dr. Frigon that use of range of motion is not the best means of evaluating the Veteran's cervical spine disability.  That physician suggests that it be evaluated on the basis of incapacitating episode; albeit, with the caveat that the definition of incapacitating episodes offered by Dr. Frigon be used.  However, as noted, the Board must use the definition of incapacitating episodes as set forth in VA regulations.  

IVDS

IVDS is rated either on the basis of incapacitating episodes or, for combination, on the basis of orthopedic and neurologic manifestations.  There is evidence that the Veteran has DDD but this does not mean that he necessarily has IVDS.  In this regard, VA recently proposed to revise some of the criteria for rating musculoskeletal disabilities.  See 82 Fed.Reg. 35719 through 35733 (August 1, 2017).  In the proposed revisions it was noted that "VA proposes to retitle DC 5242, 'Degenerative arthritis of the spine' as 'Degenerative arthritis, degenerative disc disease other than intervertebral disc syndrome.'  This change gives rating personnel clear guidance whenever they encounter a diagnostic imaging report that references degenerative disc disease without mention of intervertebral disc syndrome (also known as disc herniation)."  See 82 Fed.Reg. 35719, 35720 (August 1, 2017).  

Dr. Frigon stated that the Veteran had IVDS, although he proposed a different definition for incapacitating episodes, as discussed above.  The Board has considered the extensive credentials of Dr. Frigon but must note that his opinion was based on a review of records and a telephonic interview and without the benefit of any findings premised on an actual physical examination of the Veteran.  

Dr. Kirkpatrick diagnosed cervical DDD as early as 1996 and even noted complaints of pain radiating to the right shoulder but after a cervical MRI found no disc herniation informed the Veteran that he did not know what his diagnosis was.  

Dr. Zaremba noted in 2005 that the Veteran had neck pain which radiated but also that he had had a diagnosis of a Parkinson-like syndrome in the past.  After an examination the relevant diagnosis was cervical DDD with radicular pain, and a Parkinson-like tremor.  

A June 2011 VA examiner reviewed the Veteran medical records and on physical examination the Veteran's reflexes, sensation vibration, position, pain or prick, and light touch, as well as strength were all normal in the upper extremities.  While the examiner stated that the Veteran had "obvious" diabetes mellitus related neuropathy affecting the toes and forefeet, bilaterally, he also reported that the Veteran's history of numbness and paresthesias were unrelated to the neck disability and were due to having been insulin dependent for diabetes mellitus for 6 years.  The Veteran had daily cervical spine pain but there was no radiation of pain and there were no incapacitating episodes due to spinal disease.  

A December 2011 VA examiner reviewed the Veteran's records and noted that he denied having incapacitating flare-ups which required admissions or procedures in the past year.  On examination strength, reflexes, and sensation to light touch were all normal in the upper extremities.  The examiner reported that the Veteran did not have any radicular pain or other signs or symptoms of radiculopathy, and that he did not have IVDS.  

A November 2014 VA examiner reviewed the Veteran's records and on physical examination his strength, deep tendon reflexes were normal in the upper extremities as was sensation to light touch except for a reported decreased in sensation of the in the C6 - C8 dermatomes on the right, i.e., the right hand and fingers.  It was reported that the Veteran had no radicular pain or other signs or symptoms of radiculopathy in the left upper extremity. In the right upper extremity he had severe intermittent pain, moderate paresthesisas and/or dysesthesias, and moderate numbness.  Significantly, however, the examiner further stated that the Veteran did not have radiculopathy in either upper extremity.  In point of fact, the examiner went further and stated that there was no neurologic abnormality related to the cervical spine, e.g., bowel or bladder problems due to cervical myelopathy, and even specifically concluded that the Veteran did not have IVDS of the cervical spine.  

Indeed, just as did Dr. Frigon, the November 2014 VA examiner noted the February 2014 a diagnosis of cervical brachial neuritis/radiculitis by Dr. B. F. H.  It is clear that the 2014 VA examiner gave greater credence to the results of objective clinical electrodiagnostic testing which found no evidence of radiculopathy or neuropathy in the right upper extremity.  

The May 2017 official examiner did not review the Veteran's medical records.  However, that examination related physical examination findings in great detail, even reporting the ranges of cervical spine motion after repetition of motion, and estimated cervical spine ranges of motion from pain and lack of endurance as well as weakness, fatigability or incoordination.  Once again, in the upper extremities strength, reflexes, and sensation to light touch were all normal.  The examiner specifically stated that the Veteran had no other neurologic abnormalities or findings related to the cervical spine, e.g., bowel or bladder problems due to cervical myelopathy and, significantly, the examiner specifically reported that the Veteran did not have IVDS.  

Against all of this, Dr. Frigon has essentially concluded that not only does the Veteran have DDD but also has incapacitating episodes due to IVDS.  While Dr. Frigon's report very briefly summarizes findings of the two 2011 and 2014 VA examinations, he did not report that each of these examiners found that the Veteran did not have radiculopathy of the upper extremities or IVDS.  Similarly, Dr. Frigon, in summarizing the reports of the two 2011 and the 2014 VA examinations found that clinical findings on actual physical examinations at those times were the foundations and the bases of the opinions reached, particularly in light of the essentially normal strength, reflexes, and sensation in the upper extremities.  Moreover, essentially the same clinical findings as to the upper extremities were found at the time of the more recent 2017 official examination.  

Continuing, it must be noted that while the Veteran has reported symptomatology in his right upper extremity, Dr. Frigon did not report that the Veteran had a history of some Parkinson-like symptoms but even more importantly completely failed to mention the finding of the June 2011 VA examiner who specifically found that numbness and paresthesias were unrelated to the neck disability and were due to having been insulin dependent for diabetes mellitus for 6 years.  In other words, that the Veteran had diabetic neuropathy.  As to this, the Board must observe that this VA examiner's opinion is consistent with the absence of findings of radiculopathy on electrodiagnostic testing, which is something which Dr. Frigon's opinion does not account for or address, other than to merely mention the results of such testing.  

For all these reasons, the Board finds that the results of the VA and official examinations outweigh the favorable medical opinion expressed by Dr. Frigon.  As a result the Board must conclude that the Veteran does not have, and has not had, cervical IVDS as any time during the appeal period (even since May 16, 2017).  In turn, this means that a rating based on incapacitating episodes under DC 5243 is not warranted and, moreover, that there are no neurologic signs or symptoms of the upper extremities due to cervical IVDS which may be assigned separate compensable disability ratings under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.  

A rating in excess of 30 percent for cervical DJD since May 16, 2017

The 30 percent rating currently in effect has been assigned as of the date of the official rating examination on May 16, 2017, and the finding on physical examination at that time.  Specifically, when considering the impact of pain, fatigue, and weakness during flare-ups the examiner estimated that the Veteran would have only 15 degrees of cervical flexion, which meets the criterion for a 30 degrees disability rating.  No higher schedular rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine unless there is unfavourable ankylosis of the cervical spine, which would warrant a 40 degrees disability rating, or there is unfavourable ankylosis of the entire spine, which would warrant a 100 percent disability rating.  Moreover, as noted, the current 30 percent rating encompasses such functional impairment as is due to pain, lack of endurance or fatigability, weakness, and incoordination as found at the 2017 official rating examination.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Thus, any relief that he does receive may be considered in determining whether extraschedular referral is warranted.  In this case, the Veteran has had some relief even though he has more recently been weaned from narcotic-like medications.  On the other hand, a factor which weighs against referral for extraschedular consideration is the fact that the evidentiary record amply demonstrates, as discussed above, that much of his pain and functional impairment stems from his nonservice-connected lumbosacral disability.  

Regarding opinions expressed as to functional impairment, the June 2011 VA examiner stated as to the cervical spine, there were no effects on the usual occupation or resulting work problems, and ass to the effects on usual daily activities there was increased pain with any activity involving turning of the head and neck.  It was only as to the nonservice-connected lumbosacral spine disorder that the examiner indicated that as to the usual daily activities, the Veteran no longer performed any lifting, pushing or pulling activities, he no longer did lawn work, and could not stand in one place to perform any activity for more than a few minutes.  

The December 2011 VA examiner stated that the cervical spine disorder impacted on the Veteran's ability to work because employment of a physical nature would be affected.  On the other hand, the November 2014 VA examiner stated that it did not impact the Veteran's ability to work but qualified the opinion by adding that as to functional limitations during flare-ups, it was not feasible to render an opinion because this would rely on subjective data and, thus, the examiner would be resorting to mere speculation in rendering such an opinion.  

In this connection, Dr. Frigon's comments on the Veteran's ability to function conflates the comments made by other clinician as to not only the Veteran's service-connected cervical spine disability with comments made as to the functional impact of the Veteran's nonservice-connected lumbosacral disability.  As such, Dr. Frigon's opinion is not a sufficient evidentiary basis to conclude that the Veteran's service-connected cervical DJD with spondylosis presents an exceptional or unusual disability picture.  

The 2017 official examiner stated that the Veteran's pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, and that the cervical spine disability impacted the Veteran's ability to work because of pain, stiffness, and difficulty with prolonged bending or heavy lifting.  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected strains of the cervical and lumbosacral spinal segments have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

Also, the Veteran may receive a higher rating if the service-connected disorder worsens to such an extent as to meet the schedular criteria for such a rating.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

Next, the Board will address functional impairment as relate to specific activities.  One such activity is cooking.  Such impairment does not usually involve the shoulders and arms.  To the extent that cooking requires flexion or other motion of the cervical spine, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the neck that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires cervical flexion, such motion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require cervical extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including any use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the upper portion of the spine rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal cervical flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve cervical flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of cervical spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disability discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against finding that higher schedular ratings than those already assigned for DJD of the cervical spine with spondylosis are warranted for any time prior or after May 16, 2017.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 20 percent for DJD of the cervical spine with spondylosis prior to May 16, 2017, and to a rating in excess of 30 percent thereafter is denied.  


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that he is service-connected for the sole disability of cervical DJD with spondylosis.  The Veteran was provided VCAA notice as to this claim in February 2012.  Furthermore, as noted in the Introduction, the Veteran currently has a pending NOD with regard to the June 2017 rating decision that denied the claims of service connection for arthritis, degenerative arthritis disease; hypertension; diabetes mellitus; and an acquired psychiatric disorder, to include a major depressive disorder; and PTSD.

Therefore, as the outcome of the Veteran's multiple service connection claims may affect his entitlement to a TDIU, the latter issue is inextricably intertwined with such matters, and the adjudication of the claim of entitlement to a TDIU must be deferred until an appeal has been perfected as to these claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

This is particularly true here in light of the VA medical opinion following an official psychiatric examination in May 2017 that the Veteran would not have a depressive diagnosis if he did not have degenerative cervical spine with spondylosis; and that the claimed depressive disorder was at least as likely as not (50 percent or greater probability) proximately due to or the result of pain due to the Veteran's service connected cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Following any further action by the AOJ in accordance with 38 C.F.R. § 19.26(a) (2016), and following the issuance of a SOC that addresses the issues of entitlement to for service connection for arthritis; degenerative arthritis disease; hypertension; diabetes mellitus; and an acquired psychiatric disorder, to include a major depressive disorder; and PTSD, the AOJ should conduct any development deemed necessary with regard to the claim of entitlement to a TDIU and, thereafter, re-adjudicated the issue of TDIU on the entirety of the evidence.  If any of the benefits sought remain denied, the Veteran and his representative should be issued a SSOC as to the TDIU claim.  An appropriate period of time should be allowed for response. 

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


